USCA11 Case: 21-10398    Date Filed: 05/27/2022   Page: 1 of 14




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10398
                 Non-Argument Calendar
                 ____________________

CHRISTOPHER M. HUNT, SR.,
                                            Plaintiff-Appellant,
versus
NATIONSTAR MORTGAGE,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
JAY BRAY,
CEO Nationstar,
CHRISTIAN SEWING,
CEO Deutsche,
ALBERTELLI LAW, et al.,
USCA11 Case: 21-10398           Date Filed: 05/27/2022        Page: 2 of 14




2                         Opinion of the Court                     21-10398

                                                   Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-02359-TWT
                     ____________________

Before ROSENBAUM, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
       Christopher M. Hunt, Sr., proceeding pro se, appeals follow-
ing the district court’s dismissal of his civil complaint arising out of
his 2006 purchase of residential property located in Atlanta, Geor-
gia (the “Property”). Hunt purchased the Property using proceeds
from a loan that he eventually defaulted on, which prompted Na-
tionstar Mortgage, LLC (“Nationstar”), then servicer of the loan,
to seek a non-judicial foreclosure on the Property. After filing or
being named in a variety of related lawsuits, 1 Hunt filed the instant
pro se complaint in Georgia state court in June 2020 and named as
defendants Nationstar, the Deutsche Bank National Trust


1 See, e.g., Hunt v. Nationstar Mortg., LLC, 684 F. App’x 938 (11th Cir. 2017)
(unpublished) (“Hunt I”); Hunt v. Nationstar Mortg., LLC, 779 F. App’x 669
(11th Cir. 2019) (unpublished); Hunt v. Nationstar Mortg., LLC, 782 F. App’x
762 (11th Cir. 2019) (unpublished); Deutsche Bank Tr. Co. Am., as Tr. for Fif-
teen Piedmont Ctr. v. Hunt, 783 F. App’x 998 (11th Cir. 2019) (unpublished).
USCA11 Case: 21-10398           Date Filed: 05/27/2022       Page: 3 of 14




21-10398                  Opinion of the Court                             3

Companies (“Deutsche Bank”), and Jay Bray, the CEO of Nation-
star. He alleged that they had committed, inter alia, mortgage
fraud and wrongful foreclosure in violation of federal laws, includ-
ing the Sarbanes-Oxley Act and the Dodd-Frank Act.2 The district
court denied a variety of preliminary motions filed by Hunt; dis-
missed, without prejudice, the complaint as to defendant Bray for
failure to effect proper service; and dismissed, with prejudice, the
complaint as to Deutsche Bank and Nationstar, because it was a
“shotgun” pleading, was barred by res judicata, and failed to state
a claim upon which relief could be granted. 3 After thorough re-
view, we affirm.
                                     I.
      Whether a court has subject-matter jurisdiction, including
removal jurisdiction, is a question of law that we review de novo.
See McGee v. Sentinel Offender Servs., LLC, 719 F.3d 1236, 1241
(11th Cir. 2013). We also review de novo a denial of a motion to



2 Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745 (hereinafter
“Sarbanes-Oxley Act”), and the Dodd-Frank Wall Street Reform and Con-
sumer Protection Act, Pub. L. No. 111-203, 124 Stat. 1376 (2010) (hereinafter
“Dodd-Frank Act”).
3 Hunt also named Christian Sewing, the Chief Executive Officer (“CEO”) of
Deutsche Bank, as a defendant, but he later voluntarily dismissed him. And
after filing the complaint, Hunt sought to add yet another defendant, the Al-
bertelli Law Firm (“Albertelli Law”). Bray, Sewing and Albertelli Law have
not filed any briefs on appeal.
USCA11 Case: 21-10398        Date Filed: 05/27/2022      Page: 4 of 14




4                       Opinion of the Court                 21-10398

remand to state court. Conn. State Dental Ass’n v. Anthem Health
Plans, 591 F.3d 1337, 1343 (11th Cir. 2009).
       A district court’s decision regarding the indispensability of a
party is reviewed for abuse of discretion. United States v. Rigel
Ships Agencies, Inc., 432 F.3d 1282, 1291 (11th Cir. 2005). We will
disturb a district court’s refusal to change venue only for a clear
abuse of discretion. Robinson v. Giarmarco & Bill, P.C., 74 F.3d
253, 255 (11th Cir. 1996). We also review the district court’s denial
of a motion for recusal for abuse of discretion. Jenkins v. Anton,
922 F.3d 1257, 1271 (11th Cir. 2019).
       We review a district court’s grant of a motion to dismiss for
insufficient service of process, under Rule 12(b)(5), by applying a
de novo standard to questions of law, and a clear error standard to
the court’s findings of fact. Albra v. Advan, Inc., 490 F.3d 826, 829
(11th Cir. 2007). But when a party fails to object to a magistrate
judge’s findings or recommendations in a report and recommenda-
tion, he “waives the right to challenge on appeal the district court's
order based on unobjected-to factual and legal conclusions.” 11th
Cir. R. 3-1. Under the circumstances, we review a claim on appeal
only “for plain error,” if “necessary in the interests of justice.” Id.
       We review the dismissal of a “shotgun” pleading under
Rule 8 for abuse of discretion. Vibe Micro, Inc. v. Shabanets, 878
F.3d 1291, 1294 (11th Cir. 2018). When appropriate, we will review
a district court’s dismissal for failure to state a claim under Rule
12(b)(6) de novo. Am. United Life Ins. Co. v. Martinez, 480 F.3d
1043, 1056–57 (11th Cir. 2007). We will also review a dismissal
USCA11 Case: 21-10398         Date Filed: 05/27/2022     Page: 5 of 14




21-10398                Opinion of the Court                          5

based on res judicata de novo. Jang v. United Techs. Corp., 206
F.3d 1147, 1149 (11th Cir. 2000). We review de novo a district
court’s conclusions on collateral estoppel, but review its legal con-
clusion that an issue was actually litigated in a prior action for clear
error. Richardson v. Miller, 101 F.3d 665, 667–68 (11th Cir. 1996).
       While pro se pleadings are liberally construed, issues not
briefed on appeal are normally forfeited and we will generally not
consider them. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008). An appellant can abandon a claim by: (1) making only pass-
ing reference to it; (2) raising it in a perfunctory manner without
supporting arguments and authority; (3) referring to it only in the
“statement of the case” or “summary of the argument”; or (4) re-
ferring to the issue as mere background to the appellant’s main ar-
guments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–
82 (11th Cir. 2014). In addition, if a district court’s order rested on
two or more independent, alternative grounds, the appellant must
challenge all of the grounds to succeed on appeal. See id. at 680.
When an appellant fails to challenge on appeal one of the grounds
on which the district court based its judgment, he is deemed to
have abandoned any challenge of that ground, and it follows that
the judgment is due to be affirmed. See id.
                                  II.
       Liberally construed, Hunt’s brief on appeal seeks to chal-
lenge the district court’s decisions: (1) denying remand of his case
to state court and denying his request to file an amended complaint
adding another defendant, Albertelli Law; (2) denying his request
USCA11 Case: 21-10398         Date Filed: 05/27/2022     Page: 6 of 14




6                       Opinion of the Court                  21-10398

to transfer the case; (3) denying his request to disqualify the judge;
(4) dismissing, without prejudice, his complaint as to defendant
Bray for failure to effect proper service; and (5) dismissing his com-
plaint, with prejudice, as to Deutsche Bank and Nationstar. To be
sure, Hunt’s arguments about these decisions by the district court
are not clearly stated. But even if we were to assume that he has
preserved his arguments on appeal, they fail on the merits.
        First, we are unpersuaded by Hunt’s arguments that the dis-
trict court should have allowed him to file an amended complaint
to add another party to the suit, which would have deprived the
federal court of jurisdiction, and should have remanded the case to
state court. Federal courts have diversity-of-citizenship jurisdiction
when the parties are citizens of different states and the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). A corpora-
tion is a citizen of every state where it was incorporated and the
one state in which it has its principal place of business. Daimler AG
v. Bauman, 571 U.S. 117, 133, 137 (2014); 28 U.S.C. § 1332(c)(1). A
defendant may remove any civil action brought in a state court to
a federal district court that has original jurisdiction over the action.
28 U.S.C. § 1441(a). The removing party bears the burden of prov-
ing that removal jurisdiction exists. McGee, 719 F.3d at 1241.
       Here, the district court did not err in denying Hunt’s motion
to remand. As we’ve held in a previous appeal, his motion was
based on his belated and fraudulent attempts to join Albertelli Law,
in an effort to defeat the district court’s diversity jurisdiction. See
Hunt I, 684 F. App’x. at 942-44. However, Hunt asserted federal
USCA11 Case: 21-10398        Date Filed: 05/27/2022      Page: 7 of 14




21-10398                Opinion of the Court                         7

claims in his complaint, so the district court had jurisdiction in any
event. 28 U.S.C. § 1441(a). Accordingly, the district court correctly
denied Hunt’s requests to remand the case and acted within its dis-
cretion to deny joinder. Rigel Ships Agencies, Inc., 432 F.3d at
1291.
        We also find no merit to Hunt’s claims that the district court
should have transferred venue of his lawsuit. A district court may
transfer a civil action to any other district or division where it may
have been brought “for the convenience of the parties and wit-
nesses, and in the interest of justice.” Robinson, 74 F.3d at 260
(quoting 28 U.S.C. § 1404(a)). But in this case, the district court did
not err because Hunt did not provide any cognizable reason for a
transfer. It appears that Hunt’s transfer request was based on his
belief that case law in the United States District Court for the Mid-
dle District of Georgia would be more favorable to him -- which is
not a legitimate reason for transfer. See 28 U.S.C. § 1404(a).
        Similarly, we reject Hunt’s argument that the district court
judge should have recused himself. A judge must sua sponte recuse
himself “in any proceeding in which his impartiality might reason-
ably be questioned” or “[w]here he has a personal bias or prejudice
concerning a party.” 28 U.S.C. § 455(a), (b)(1). “The test is whether
an objective, disinterested, lay observer fully informed of the facts
underlying the grounds on which recusal was sought would enter-
tain a significant doubt about the judge’s impartiality.” Parker v.
Connors Steel Co., 855 F.2d 1510, 1524 (11th Cir. 1988). “Ordinar-
ily, a judge’s rulings in the same or a related case may not serve as
USCA11 Case: 21-10398        Date Filed: 05/27/2022     Page: 8 of 14




8                      Opinion of the Court                 21-10398

the basis for a recusal motion.” McWhorter v. City of Birmingham,
906 F.2d 674, 678 (11th Cir. 1990). “The judge’s bias must be per-
sonal and extrajudicial; it must derive from something other than
that which the judge learned by participating in the case.” Id. “The
exception to this rule is when a judge’s remarks in a judicial context
demonstrate such pervasive bias and prejudice that it constitutes
bias against a party. Mere friction . . . however, is not enough to
demonstrate pervasive bias.” Thomas v. Tenneco Packaging Co.,
293 F.3d 1306, 1329 (11th Cir. 2002) (quotation marks omitted).
        As the record before us makes clear, no “objective, disinter-
ested, lay observer fully informed of the facts underlying” these cir-
cumstances “would entertain a significant doubt about the judge’s
impartiality.” Parker, 855 F.2d at 1524. Accordingly, the district
court did not abuse its discretion in denying Hunt’s request for
recusal or disqualification.
        Nor do we find any merit to Hunt’s argument that the dis-
trict court erred in dismissing the complaint against defendant Bray
for lack of proper service. When a federal court is considering the
sufficiency of process after removal, it does so by looking to the
state law governing process. See Usatorres v. Marina Mercante
Nicaraguenses, S.A., 768 F.2d 1285, 1286 n.1 (11th Cir. 1985). Geor-
gia law provides that service made “outside the state” of Georgia is
to be done “in the same manner as service is made within the
state.” O.C.G.A. § 9-10-94. Under Georgia law, service on natural
persons is to be made “personally, or by leaving copies thereof at
the defendant’s dwelling house or usual place of abode with some
USCA11 Case: 21-10398         Date Filed: 05/27/2022     Page: 9 of 14




21-10398                Opinion of the Court                          9

person of suitable age and discretion then residing therein, or by
delivering a copy of the summons and complaint to an agent au-
thorized . . . to receive service of process.” O.C.G.A. § 9-11-4(e)(7).
       Notably, Hunt does not dispute these proposed findings set
forth by the magistrate judge’s Report and Recommendation
(“R&R”), that Hunt: (1) mailed service to Bray; and (2) completed
“corporate service” on Deutsche Bank, which Hunt asserted was
also effective to serve Bray. 11th Cir. R. 3-1. But, as the district
court determined, Georgia law applied here and required personal
service in these circumstances. Albra, 490 F.3d at 829; O.C.G.A.
§ 9-11-4(e)(7). Bray therefore was not properly served under Geor-
gia law, and, for that reason, the district court did not err in dis-
missing Hunt’s suit without prejudice as to Bray.
       Finally, we find no error in the district court’s denial of in-
junctive relief and its dismissal of Hunt’s complaint against the two
remaining defendants, Nationstar and Deutsche Bank. A district
court has the inherent authority to control its docket and ensure
the prompt resolution of lawsuits, which includes the ability to dis-
miss a complaint on “shotgun” pleading grounds. Shabanets, 878
F.3d at 1295. We have described four types of “shotgun” com-
plaints: (1) those containing multiple counts where each count
adopts all allegations of all preceding counts; (2) those replete with
conclusory, vague, and immaterial facts not obviously connected
to any particular cause of action; (3) those that do not separate each
cause of action or claim for relief into different counts; and (4) those
asserting multiple claims against multiple defendants without
USCA11 Case: 21-10398         Date Filed: 05/27/2022      Page: 10 of 14




10                       Opinion of the Court                   21-10398

specifying which of the defendants are responsible for which acts
or omissions, or which of the defendants the claim is brought
against. Weiland v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313,
1321–23 (11th Cir. 2015). “Shotgun” pleadings violate Rule 8,
which requires “a short and plain statement of the claim showing
that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), by fail-
ing to, in one degree or another, give the defendants adequate no-
tice of the claims against them and the grounds upon which each
claim rests. Shabanets, 878 F.3d at 1294–96.
        We generally require district courts to allow a litigant at
least one chance to remedy any deficiencies before dismissing the
complaint with prejudice, where a more carefully drafted com-
plaint might state a claim. See id.; Silberman v. Miami Dade
Transit, 927 F.3d 1123, 1132 (11th Cir. 2019). But it need not grant
leave to amend the complaint when further amendment would be
futile. Silberman, 927 F.3d at 1133.
        Under federal law, res judicata, or claim preclusion, bars a
subsequent action if “(1) the prior decision was rendered by a court
of competent jurisdiction; (2) there was a final judgment on the
merits; (3) the parties were identical in both suits; and (4) the prior
and present causes of action are the same.” Jang, 206 F.3d at 1148–
49 & n.1 (quotation marks omitted). We have held that “if a case
arises out of the same nucleus of operative facts, or is based upon
the same factual predicate, as a former action, the two cases are
really the same ‘claim’ or ‘cause of action’ for purposes of res judi-
cata.” Baloco v. Drummond Co., Inc., 767 F.3d 1229, 1247 (11th
USCA11 Case: 21-10398        Date Filed: 05/27/2022     Page: 11 of 14




21-10398                Opinion of the Court                        11

Cir. 2014) (quotation marks omitted and alterations adopted). “In
addition, res judicata applies not only to the precise legal theory
presented in the prior case, but to all legal theories and claims aris-
ing out of the nucleus of operative fact” that could have been raised
in the prior case. Id. (quotation marks omitted and alterations
adopted).
        Collateral estoppel, or issue preclusion, “refers to the effect
of a judgment in foreclosing relitigation of a matter that has been
litigated and decided.” Migra v. Warren City Sch. Dist. Bd. of
Educ., 465 U.S. 75, 77 n.1 (1984). Thus, “[c]ollateral estoppel is ap-
propriate only when the identical issue has been fully litigated in a
prior case.” In re McWhorter, 887 F.2d 1564, 1567 (11th Cir. 1989)
(quotation marks omitted). “The party seeking to invoke collateral
estoppel bears the burden of proving that the necessary elements
have been satisfied.” Id. at 1566. “[C]hanges in the law after a final
judgment [generally] do not prevent the application of res judicata
and collateral estoppel, even though the grounds on which the de-
cision was based [may be] subsequently overruled.” Precision Air
Parts, Inc. v. Avco Corp., 736 F.2d 1499, 1503 (11th Cir. 1984).
       To safeguard investors in public companies and restore trust
in the financial markets, Congress enacted the Sarbanes-Oxley Act
of 2002, 116 Stat. 745. See S. Rep. No. 107-146, pp. 2–11 (2002).
The Act contains several provisions, including a whistleblower pro-
tection provision which prohibits a publicly traded company or its
officers from discharging an “employee” for providing information
to a supervisory authority about conduct that the employee
USCA11 Case: 21-10398       Date Filed: 05/27/2022     Page: 12 of 14




12                     Opinion of the Court                 21-10398

“reasonably believes” constitutes a violation of federal laws against
mail fraud, wire fraud, bank fraud, securities fraud, any SEC rule or
regulation, or any provision of federal law relating to fraud against
shareholders. See 18 U.S.C. § 1514A(a)(1).
       The Dodd-Frank Act whistleblower provision provides pro-
tection to individuals who provide “information relating to a viola-
tion of the securities laws to the” Securities and Exchange Com-
mission (“SEC”). 15 U.S.C. § 78u-6(a)(6). Thus, “[t]o sue under
Dodd-Frank’s anti-retaliation provision, a person must first provide
information relating to a violation of the securities laws to the
[SEC].” Dig. Realty Trust, Inc. v. Somers, 138 S. Ct. 767, 772–73
(2018) (quotation marks omitted and alterations adopted).
       In his brief on appeal, Hunt does not expressly address the
lower court’s “shotgun” pleading determination, and, as a result,
the district court’s dismissal of the complaint is due to be affirmed.
Sapuppo, 739 F.3d at 681–82. But in any event, the district court
did not err in finding that his complaint was a “shotgun” pleading.
As the record reflects, the complaint consisted of three numbered
paragraphs that spanned paragraphs and pages; failed to isolate
claims by defendants; and largely failed to discuss any facts --
thereby falling into several of our identified categories of prohib-
ited “shotgun” pleadings. Weiland, 792 F.3d at 1321-23.
      The district court also was correct that amendment would
have been futile. For one, res judicata and collateral estoppel
barred Hunt’s claims for breach of contract and fraud, since Hunt
sued the same parties for the same alleged breach of contract and
USCA11 Case: 21-10398            Date Filed: 05/27/2022          Page: 13 of 14




21-10398                   Opinion of the Court                                13

fraud in several prior cases. See, e.g., Hunt I, 684 F. App’x at 944. 4
These decisions were final judgments and were “rendered by a
court of competent jurisdiction,” “on the merits,” against the same
parties, and “the prior and present causes of action [were] the
same.” Jang, 206 F.3d at 1149.
        Moreover, even if some of Hunt’s claims had not been ex-
plicitly presented in any of his prior cases, they would still be barred
by res judicata because every claim arose from the same facts as
each of his prior cases, and he could have raised them in any of the
prior proceedings. Baloco, 767 F.3d at 1247. Also, despite Hunt’s
arguments, there have been no “changes in the law” that would
“prevent the application of res judicata and collateral estoppel” in
this case. Precision Air Parts, 736 F.2d at 1503.
       In addition, Hunt’s claims under the Sarbanes-Oxley Act and
Dodd-Frank Act were futile because they fail to state a claim upon
which relief could be granted. As the record reflects, Hunt did not
allege that he was an “employee” under the Sarbanes-Oxley Act,
nor that he “provide[d] information relating to a violation of the
securities laws to the [SEC]” as required under the Dodd-Frank Act.




4 To the extent that Hunt challenges the district court’s decisions under Fed.
R. Civ. P. 60(b), we conclude that he has not identified any “extraordinary cir-
cumstances” entitling him to relief, and the district court did not abuse its dis-
cretion in this respect. Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316
(11th Cir. 2000) (quotation marks omitted).
USCA11 Case: 21-10398           Date Filed: 05/27/2022         Page: 14 of 14




14                         Opinion of the Court                      21-10398

Somers, 138 S. Ct. at 772–74. Accordingly, Hunt did not state a
cause of action under these statutes, and we affirm.
       AFFIRMED. 5




5 All of Hunt’s pending motions, which he filed after we imposed a filing re-
striction on him, are DENIED to the extent they request any relief.
        For their part, Nationstar and Deutsche Bank have filed renewed mo-
tions for sanctions, requesting monetary sanctions against Hunt for his numer-
ous motions before this Court under 11th Cir. R. 27-4. Hunt is pro se and we
DENY the motions for sanctions at this time. See Woods v. I.R.S., 3 F.3d 403,
404 (11th Cir. 1993) (“There can be no doubt that this is a frivolous appeal and
we would not hesitate to order sanctions if appellant had been represented by
counsel. However, since this suit was filed pro se, we conclude that sanctions
would be inappropriate.”). Although we are reluctant to impose sanctions on
pro se appellants, we warn Hunt that our Court has imposed sanctions in cir-
cumstances like these, even for pro se litigants, and he is strongly cautioned
against bringing any further frivolous motions or claims. See Ricket v. United
States, 773 F.2d 1214, 1216 (11th Cir. 1985) (imposing sanctions on a pro se
appellant who had been warned by the district court that the issues on appeal
were frivolous).